                                                      76 Filed 03/22/21
                   Case 1:19-cv-00725-RA-GWG Document 77       03/19/21 Page 1 of 1

                                                                               Sheppard, Mullin, Richter & Hampton LLP
                                                                               30 Rockefeller Plaza
                                                                               New York, New York 10112-0015
                                                                               212.653.8700 main
                                                                               212.653.8701 fax
                                                                               www.sheppardmullin.com

                                                                               212.634.3059 direct
                                                                               bmurphy@sheppardmullin.com
            March 19, 2021

            VIA ECF

            The Honorable Ronnie Abrams
            United States District Judge
            United States District Court
            Southern District of New York
            500 Pearl Street
            New York, NY 10007

            Re:    Castaneda v. Marriott International, Inc., et al., No. 19-CV-00725-RA-GWG

            Dear Judge Abrams:

                    We represent Defendant Marriott International, Inc. (“Defendant”) in the above-
            referenced matter. We write together with Counsel to Plaintiff Iris Castaneda (“Plaintiff”) to
            request an extension of time to submit a status report from today to a date after April 9, 2021
            and to request that the March 26, 2021 conference scheduled for 1:30 PM be adjourned. This
            is the Parties’ first request for an extension of this deadline.

                    Discovery was scheduled to conclude on March 17, 2021, which remained open to that
            date for purposes of taking Plaintiff’s deposition. The Parties convened the deposition on March
            17 over Zoom and completed approximately six hours of testimony. However, the inefficiencies
            created by Zoom and the volume of Plaintiff’s allegations and claims, made it apparent to both
            sides that the deposition would not be completed within seven hours. Rather than petition the
            Court for an extension of time to complete the deposition under Rule 30, the Parties jointly
            agreed to adjourn the deposition just after 6:00 PM. The Parties have agreed in principal to the
            parameters for the continued deposition, and will reduce their agreement to stipulation in short-
            order.

                    The Parties advised Magistrate Gorenstein of this development and requested an
            extension to complete the deposition until April 9, 2021. The Court granted this request. See
            Docket No. 75. Accordingly, the Parties believe it appropriate to adjourn the date to submit a
            status report to Your Honor and to participate in a status conference to dates selected by the
            Court after April 9, 2021.

                   We thank the Court for its consideration of this request.

Application granted. The conference              Respectfully submitted,
scheduled for March 26, 2021 is hereby
adjourned to April 23, 2021 at 12:45 p.m. The    /s/ Brian D. Murphy
joint letter shall be due April 16, 2021.
                                                 Brian D. Murphy
                                                 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
SO ORDERED.
            cc:    All Counsel of Record

__________________________
Hon. Ronnie Abrams
03/22/2021
